Citation Nr: 0433695	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  94-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a higher initial rating for coronary 
artery disease, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

(The issue of entitlement to waiver of overpayment in the 
amount of $2,028.27 is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1977 to 
May 1985, from August 1990 to September 1991, and from 
October 1991 to March 1992.  The veteran also has service in 
the Army Reserve.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran currently resides within the jurist 
diction of the RO Waco, Texas, RO.  In a May 2002 rating 
decision the RO granted service connection for coronary 
artery disease (noncompensable), denied entitlement to 
service connection for fibromyalgia, and denied entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (hereinafter referred to as 
TDIU).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In a February 1998 decision, the Board denied two claims and 
remanded the issues of service connection for thoracic outlet 
syndrome and for entitlement to an earlier effective date for 
an increased rating for left carpal tunnel syndrome to the RO 
for additional development.  The claim for an earlier 
effective date for carpal tunnel syndrome has since been 
granted and is no longer on appeal.  

The veteran testified before an RO hearing officer in May 
2001 and again in June 2003.  

In March 2002, the veteran withdrew the issue of service 
connection for thoracic outlet syndrome from appellate 
consideration.  Thus this issue is not before the Board for 
appellate consideration.  

The issues of a higher initial rating for coronary artery 
disease and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fibromyalgia is of service origin.


CONCLUSIONS OF LAW

Fibromyalgia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The record reflects that the VA has notified the veteran 
generally of the provisions of the VCAA through rating 
decisions, a statement of the case, and supplemental 
statements of the case.  All relevant evidence available is 
of record.  The RO has not sent a VCAA notice letter that 
addresses service connection for fibromyalgia and has not 
specifically notified the veteran of what evidence VA is to 
provide and what, if any, is to be submitted by the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because 
the decision below is favorable to the veteran, however, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  Adjudication of this appeal 
at this juncture poses no risk of unfair prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records (SMRs) reflect a 
preexisting L2-L4 vertebral injury.  Intermittent knee pains 
were noted in November and December 1984.  A January 1985 
report notes bilateral epicondylitis, greater on the right, 
and bilateral knee pains.  A March 1985 SMR reflects that the 
veteran was on a physical profile for bilateral medial 
epicondylitis and for bilateral anterior knee pain syndrome.  

The veteran underwent a separation examination in March 1985.  
On a medical history questionnaire, he checked "yes" to 
swollen or painful joints; leg cramps; painful or "trick" 
shoulder or elbow, and recurrent back pain.  He checked 
"no" to "trick" or locked knee.  He did not respond to the 
question of arthritis, rheumatism, or bursitis.  He reported 
that he took medication for chronic joint pains.  He reported 
that prolonged standing caused cramps in the back of the 
lower legs.  The examiner indicated that all relevant body 
systems were normal.  

The veteran had a break in active service from May 1985, 
through August 1990, but continued in the Army Reserves 
during this hiatus.  

In September 1985, the veteran requested service connection 
for arthritis, which he claimed began in 1983.  

September 1985 X-rays of the elbows and wrists were negative.  
An October 1985 VA examination report reflects left hand and 
right elbow pain and weakness and pain in the neck, 
shoulders, back, knees, left elbow, and both arms.  A 
diagnosis of probable osteoarthritis was given.  The 
physician felt that these symptoms were compatible with left 
carpal tunnel syndrome and nerve entrapment on the right. 

May 1986 private X-rays showed early degenerative joint 
disease of the left elbow and normal knees.  

A December 1986 private bone scan study showed increased 
uptake in the shoulders, hands, wrists, knees, and feet.  The 
impression was diffuse symmetrical uptake consistent with 
arthritis.  

Received in 1986 and 1987 were letters from service comrades 
who described complaints of multiple joint pains the veteran 
experienced during active service in the early 1980s.  

An October 1988 VA examination report reflects a diagnosis of 
arthritis of multiple joints.

The veteran completed a medical history questionnaire in 
February 1989 in preparation for a quadrennial Army Reserves 
physical examination.  On the questionnaire form, he checked 
"yes" to swollen or painful joints; leg cramps; arthritis, 
rheumatism, or bursitis; painful or "trick" shoulder or 
elbow; recurrent back pain; and, to "trick" or locked knee.  
He reported that he took Motrin(r) for arthritis of the feet, 
hands, knees, and shoulders.  

The veteran completed the quadrennial examination for the 
Army Reserves in March 1989.  The examiner remarked that the 
joints were without deformity or defect, but also noted a 
history of multiple arthropathies of the shoulders, wrists, 
ankles, and knees.  The examination report notes possible 
thoracic outlet syndrome.  The report references a letter 
from the veteran's private physician. 

In an accompanying letter dated in March 1989, W. Hodge, 
M.D., reported having treated the veteran since 1985.  Dr. 
Hodge noted current treatment for arthritis in multiple 
joints, for which the veteran took Motrin(r) as needed.  Dr. 
Hodge noted that the veteran had possible thoracic outlet 
syndrome with paresthesias in extreme positions and positive 
outlet test, bilaterally.  The veteran was considered fit for 
annual training but restricted from physical fitness testing.  

A September 1990 Army health clinic report notes that the 
veteran continued to take Motrin(r) for carpal tunnel syndrome 
and thoracic outlet syndrome.  

The veteran underwent a VA compensation examination on 
October 3, 1990.  The examination focused on diabetes 
mellitus.  The veteran did report pain in multiple joints.  
The examiner noted a history of arthritis since 1981 with 
thoracic outlet syndrome first appearing in 1987.  

A March 1991 SMR reflects that X-rays taken for suspected 
thoracic outlet syndrome were negative.  An April 1991 
electromyography (EMG), nerve conduction velocity study, and 
neurology consultation report reflects that thoracic outlet 
syndrome was suspected.  The veteran reported tingling in 
both arms and shoulders in certain positions.  He had been 
told in 1983 that he might have thoracic outlet syndrome.  
The study yielded an impression of nerve conduction delay 
proximally, felt to be caused by thoracic outlet syndrome or 
C5-T1 nerve roots involvement.  

In a June 1991 decision, the Board denied service connection 
for arthritis of multiple joints including the lumbar spine, 
knees, shoulders, hand, and feet, but granted service 
connection for right carpal tunnel syndrome.  No evidence 
dated more recently than an October 3, 1990 compensation 
examination report was considered in that decision.  

A June 1991 SMR reflects that the reported symptoms suggested 
thoracic outlet syndrome.  A July 1991 consultation report 
reflects a complaint of shoulder pain and arm weakness during 
overhead working, reportedly having existed for at least 8 
years.  The consultation report notes that bilateral carpal 
tunnel syndrome release surgery had been performed 8 years 
earlier.  The veteran reported occasional paresthesias in 
both hands, but no previous trauma to the shoulders.  
Cervical spine X-rays were negative.  The veteran had rounded 
shoulders and reduced cervical spine range of motion in side 
bending.  Deep tendon reflexes of the upper extremities were 
abnormal.  The assessment was thoracic outlet syndrome.  
Other July and August 1991 physical therapy reports mention 
an assessment of thoracic outlet syndrome.  

A September 1991 Army medical consultation sheet reflects 
that a diagnosis of thoracic outlet syndrome was given and 
that 4 to 6 months of physical therapy was needed.  

A September 1991 demobilization physical examination report 
reflects no relevant abnormality.  The veteran completed a 
medical history questionnaire, reporting Motrin(r) and 
Tenormin(r) as current medications.  He checked "yes" to a 
history of swollen or painful joints; cramps in the legs; 
arthritis, rheumatism, or bursitis; painful or "trick 
shoulder or elbow"; recurrent back pain; "trick" or locked 
knee; and, foot trouble.  The examiner responded by noting 
thoracic outlet syndrome since about 1983 and left carpal 
tunnel syndrome since 1987.  

In April 1992, the RO received a claim of entitlement to 
service connection for thoracic outlet compression syndrome 
and for arthritis of multiple joints.  The veteran claimed 
that a diagnosis of thoracic outlet syndrome had been given 
during Operation Desert Storm and that arthritis of multiple 
joints, especially the knees, feet, hands, and shoulders, had 
been aggravated during active service.  He also requested 
service connection for arthritis on an aggravation basis.  

In an April 1993 letter, the veteran informed the RO that all 
SMRs had been sent to VA.  He reported that while on active 
duty in 1980 he first felt pain in the shoulders and that his 
SMRs would reflect that fact.  He also reported that a 1985 
VA examination report from private physician, Dr. Brown, 
would reflect shoulder pain.  He submitted copies of SMRs 
already of record.   

In a June 1993 rating decision, the RO denied service 
connection for thoracic outlet syndrome on the basis that it 
was not shown during the first period of active service, that 
it preexisted the second period of active service, and that 
it was not aggravated by service.  

In December 1993, the veteran submitted a notice of 
disagreement (NOD) and reported that thoracic outlet syndrome 
could be related to service-connected carpal tunnel syndrome.  
He submitted a copy of an April 1991 VA EMG and nerve 
conduction velocity study in support of his claim.  

In January 1996, the veteran requested a 100 percent rating 
for his service-connected carpal tunnel syndrome.  He 
submitted a December 1995 letter from J. Howard, M.D., of 
Navarre Family Medicine Center.  In the letter, Dr. Howard 
notes that the veteran had fibrositis, degenerative 
osteoarthritis, right carpal tunnel syndrome, and thoracic 
outlet syndrome.  The doctor found the veteran to be 
incapable of carrying out his mail carrier duties and 
suggested that the veteran not work at a job requiring 
frequent hand and arm use.  The doctor did not mention 
fibromyalgia (Fibromyalgia, also called myofacial pain 
syndrome; fibrositis; and, fibromyositis is defined as a 
group of common non-articular disorders characterized by achy 
pain, tenderness, and stiffness of muscles, areas of tendon 
insertions, and adjacent soft tissue structures.  The Merck 
Manual of Diagnosis and Therapy, 17th ed. Chap 59 (online 
www.merck.com)). 

In February 1996, the veteran submitted a substantive appeal 
addressing service connection for thoracic outlet syndrome.  
He reported that the first thoracic outlet syndrome diagnosis 
had been given in 1988 but that it was aggravated during 
active service in Desert Storm.  

Along with the substantive appeal, the veteran also submitted 
a letter from Dr. Howard dated in February 1996.  In that 
letter, Dr. Howard reported having treated the veteran since 
1986.  Dr. Howard noted that a diagnosis of fibrositis was 
first given in May 1986, but it went into remission only to 
return more severely in 1995.  Dr. Howard concluded that 
fibrositis had been present over the last decade and had 
recently entered the sphere of chronic pain syndrome, which 
rendered the veteran unable to work.  Dr. Howard felt that 
thoracic outlet syndrome was not an active part in the 
veteran's current distress.  

In May 1997, the veteran reported that his arm and shoulder 
symptoms began during his first period of active service, 
that is, prior to May 1985, at the same time that carpal 
tunnel syndrome symptoms began appearing.  He recalled that 
thoracic outlet syndrome had also been called thoracic outlet 
compression syndrome and more recently had been diagnosed as 
fibromyalgia.  He felt that whatever the terminology, it 
began during 1981 to 1983, and was later aggravated during 
Desert Shield/Storm where he had worked 20-hour days, 7days 
per week.  He submitted various private medical reports, 
discussed below.  

A November 1993 report by Dr. Howard notes a history of 
thoracic outlet syndrome with current trapezius trigger 
points consistent with an element of fibrositis.  The 
physician noted that the veteran fell off of a tank in 1981, 
with symptoms beginning sometime thereafter.  

A March 1996 evaluation by Shane VerVoort, M.D., offers a 
tentative diagnosis of subacromial bursitis and/or 
acromioclavicular arthritis that caused shoulder pain on 
repeated use.  

A November 1996 evaluation by R. Abresch, M.D., notes a 
previous diagnosis of thoracic outlet syndrome with current 
symptoms of widespread musculoskeletal pain more indicative 
of fibromyalgia.  There were no bruits over the 
supraclavicular area, no decreased pulses at the wrists, and 
no upper extremity numbness, which tended to rule out 
thoracic outlet syndrome.  The veteran had reported multiple 
tender spots, paresthesias, aching, stiffness, and sleep 
disturbance, all consistent with fibromyalgia.  The physician 
also felt that underlying bone pathology was possible.  
December 1996 and February and August 1997 reports from Dr. 
Abresch reflect impressions of fibromyalgia.  

In July 1997, the veteran's representative argued that 
thoracic outlet syndrome began after the veteran's 1985 
discharge but was aggravated during the veteran's active 
service in Desert Storm.  

In July 1997, the RO received a copy of a June 1997 letter 
from Dr. Howard, addressed to the Department of the Army.  In 
the letter, Dr. Howard indicates that the letter is a 
response to the Army's request for additional information.  
Dr. Howard had treated the veteran since 1986.  Dr. Howard 
noted that the veteran had symptoms related to carpal tunnel 
syndrome, osteoarthritis involving hands, knees, and 
shoulders, and thoracic outlet compression syndrome symptom 
complex since 1981.  Dr. Howard indicated that thoracic 
outlet syndrome would presently cause problems when using the 
arms and hands above shoulder level or using the hands for 
more than 5 minutes.  The current assessments included 
thoracic outlet syndrome.

In a July 1997 rating decision, the RO again denied service 
connection for thoracic outlet syndrome on the basis that it 
existed prior to active service and was not aggravated during 
active service.  

In February 1998, the Board noted that thoracic outlet 
syndrome had also been diagnosed as fibrositis and 
fibromyalgia.  The Board remanded the issue, requesting a 
medical opinion addressing the date of onset of thoracic 
outlet syndrome, fibrositis, and/or fibromyalgia, and the 
probability of aggravation of these during active service.  

In March 1998, Dr. Abresch felt that the veteran had 
"widespread fibromyalgia."

In April 1998, the veteran applied for TDIU and requested 
service connection for fibromyalgia and for thoracic outlet 
compression syndrome.

In July 1998, the veteran requested that the RO consider a 
July 1987-dated letter from Norbert Wegman, M.D.  In the 
letter, Dr. Wegman mentioned that the symptoms of early 
arthritis include joint pains documented during the veteran's 
active service but that early arthritic changes such as these 
typically are not seen on X-ray films.  Dr. Wegman did not 
mention thoracic outlet syndrome or fibromyalgia.  

The veteran underwent a VA neurology compensation and pension 
examination in August 1998.  The neurologist reviewed the 
claims files.  The physician found that the veteran's upper 
body strength was normal but sensation in the upper 
extremities was slightly decreased.  There was very slight 
weakness in the left thumb when touching opposing fingers.  
Reflexes were intact.  August 1998 X-rays showed loss of 
normal lordosis but no other abnormality.  

The VA neurologist concluded that there was no evidence of 
thoracic outlet syndrome.  There was soft tissue discomfort 
in the shoulders.  Any shoulder discomfort was soft tissue-
related.  The neurologist was unable to locate specific 
trigger points at the time of the examination.  The veteran 
stated that they had been found by a rheumatologist and he 
had been told he had fibromyalgia.  Any left thumb weakness 
was carpal tunnel syndrome-related.  The examiner stated that 
any symptom reported in the early 1980s was carpal tunnel 
syndrome related and shoulder symptoms were caused by 
compensation in the shoulders because of carpal tunnel 
syndrome.  The neurologist felt that the second period of 
active service in the early 1990s appears to have increased 
the severity of the veteran's discomfort.  

In January 1999, the RO received additional medical records 
from various sources.  Among these is a November 1995 
computerized tomography (CT) scan report of the cervical 
spine.  It reflects that the cervical spine was normal at 
that time.  Also among these is a February 1996 state office 
of disability determinations request for an examination and 
an accompanying March 1996 examination report by James 
Gordon, M.D.  In the report, Dr. Gordon noted that the 
veteran's complaints were subjective and therefore difficult 
to evaluate.  Dr. Gordon felt that the symptoms of arm 
numbness made worse by certain neck positions were more 
likely cervical spine arthritis, rather than thoracic outlet 
syndrome.  Pain in the upper back and the back of the 
shoulders was likely due to fibrositis.  Dr. Gordon 
recommended further evaluation by a rheumatologist and an 
orthopedist.  

Also among the private medical reports received in January 
1999 are letters from Dr. Abresch.  A February 1997 letter 
reflects that the veteran had underlying fibromyalgia and 
carpal tunnel syndrome.  In a June 1997 letter, Dr. Abresch 
reported having treated the veteran for fibromyalgia since 
November 1996.  The veteran had widespread pain in numerous 
locations, very prominently in the lower back, hips, knees, 
upper back, neck, shoulders, and elbows.  Dr. Abresch 
explained that fibromyalgia is a well-established 
rheumatologic diagnosis associated with significant pain.  
There was no objective test for fibromyalgia, however.  

In March 2002, the RO sent a VCAA notice letter to the 
veteran.  It addresses only certain increased rating claims 
not currently on appeal and the TDIU claim.  

In March 2002, the veteran requested service connection for 
fibromyalgia.  He felt that fibromyalgia had earlier been 
misdiagnosed as thoracic outlet syndrome.  

In April 2002, the RO received numerous VA outpatient 
treatment reports and other clinical records.  Among these is 
an August 2000 Social Security Administration (SSA) 
disability decision that reflects that disability from 
working began in August 1998 due to a primary diagnosis of 
fibromyalgia and a secondary diagnosis of essential 
hypertension.  

According to a March 2000 letter from E. Gonzales-Ayala, 
M.D., the veteran had been examined and was found to have 
neck and back pain and occasional pain or pressure in the 
chest.  The veteran was orthopedically and neurologically 
normal, although the physician offered assessments of 
probable fibromyalgia and of coronary artery disease.  

In a May 2002 rating decision, the RO denied service 
connection for fibromyalgia and denied a claim for TDIU.  

In May 2002, the veteran submitted a list of current 
medications.  He also reported that the Post Office would not 
rehire him due to carpal tunnel syndrome.  He felt certain 
that in May 1995 he had mailed a notice letter to the RO.   

In June 2003, the veteran testified at a videoconference 
before an RO hearing officer that he did not work and that he 
was retired.  He recalled that the first diagnosis of 
fibromyalgia was given in about 1994, although the shoulder 
symptoms and relevant treatment began in 1985.  He testified 
that that there has been a lot of confusion over what the 
diagnosis should be.  He was told that it was arthritis, so 
he filed for that and was denied.  Then he was told that it 
was thoracic outlet syndrome, so he filed for that and the 
doctor then said no, he does not have that.  Then he was told 
it was due to carpal tunnel syndrome, so he filed for that 
and was denied.  Then he was told it was fibromyalgia, so he 
filed for that, and then, of course, it was denied again.  He 
testified that the disorder affected most of the joints in 
his body but more in the upper extremities.  He testified 
that he was exposed to contaminated equipment that was 
returned from the Persian Gulf War.  

The veteran testified that he saw Dr. Abresch every six 
months and that he had most recently seen him in May 2003.  
He testified that that there is no treatment for 
fibromyalgia; one simply tries to work through it.  He 
testified that a combination of his heart disability and his 
fibromyalgia prevented any employment.  He testified that he 
also took Nitrostat for chest pain.  

In June 2003, the RO obtained additional private medical 
records.  According to these, in April 2000, the impression 
was fibromyalgia and possible slight irritation of a cervical 
nerve.  In July 2000, Dr. Abresch noted tenderness in 
multiple areas and gave an impression of fibromyalgia, 
stable.  Dr. Abresch also noted fibromyalgia at various other 
times during the latter 1990s through 2001. 

Analysis

Service Connection for Fibromyalgia

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated during service or that the disease 
or disorder is otherwise attributable to service. See, 38 
U.S.C.A. §§ 1110, 1131 (West 12002); 38 C.F.R. § 3.303 
(2004).

Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service. 38 C.F.R. § 3.303(d).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the veteran was recalled to active military service 
during the Persian Gulf War, he did not serve in the Persian 
Gulf.  Therefore, the provisions for service connection for 
undiagnosed illness for Persian Gulf War veterans contained 
at 38 U.S.C.A. § 1117 are not for application.  

The evidence reflects that beginning with the veteran's first 
period pf active duty he has been seen by military, VA and 
civilian doctors for musculoskeletal complaints.  These 
complaints have been variously diagnosed throughout the 
years, to include arthritis, bilateral carpal tunnel 
syndrome, thoracic outlet syndrome, and fibromyalgia.   
Service connection has been granted for bilateral carpal 
tunnel syndrome and arthritis of the elbow. 

The August 1998 VA examination did not diagnose fibromyalga.  
However, soft tissue discomfort in the shoulders was 
reported.  Additionally the veteran's private physician who 
has been treating the veteran from 1997 to the present has 
consistently diagnosed fibromyalgia.  As such, the Board is 
satisfied that the correct diagnosis is fibromyalgia

Furthermore the Board finds that the evidence is equipoise as 
to whether the fibromyalgia began during the veteran's first 
period of active duty.  Thus, the benefit of the doubt is in 
the veteran's favor. 38 C.F.R. § 3.102.  Accordingly, service 
connection for fibromyalgia is warranted.

 
ORDER

The claim of entitlement to service connection for 
fibromyalgia is granted.  


REMAND

Under the general rating formula for coronary artery disease 
germane to the evaluation of the disability at issue, a 10 
percent evaluation is assigned when there is evidence of 
documented coronary artery disease resulting in a workload of 
greater than 7 METs but not greater than 10 METs or 
continuous medication required.  

A 30 percent evaluation is assigned when a workload of 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

A 60 percent evaluation is warranted when there is more than 
one episode of congestive heart failure in the past year, or 
a workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent. A 100 percent evaluation is assigned when 
there is chronic congestive heart failure, or a workload of 3 
METs (metabolic equivalent) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2004).

According to 38 C.F.R. § 4.104, Diagnostic Code 7005 (2003): 
When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination by exercise testing cannot be done 
for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in 
METs and supported by specific examples, such as 
slow stair climbing, or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

In this case, a disability rating higher than 10 percent for 
the veteran's service-connected coronary artery disease under 
Diagnostic Code 7005 is at issue.  Ratings assigned under 
Diagnostic Code 7005 depend, in part, on the level of METs, 
at which symptoms develop.  As noted above, where medical 
reasons preclude obtaining a METs value, the physician may 
estimate this value.  In this case, July 2003 VA examination 
did not include METs value or an estimated METs value.  The 
recent VA examination did not include an interpretation of 
the chest x-rays

Thus, the Board finds that a current VA cardiovascular 
examination is required.  The Board further finds that the 
veteran has not been adequately informed of the VCAA as it 
relates to the current issue.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should inform the veteran of 
his rights and the VA's obligations under 
the VCAA.  38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002).  He should be 
informed of the evidence and requirements 
necessary to establish his claim and what 
evidence the VA will obtain.  He should 
be asked to furnish any evidence in his 
possession not previously submitted which 
is relevant to his claim per 38 C.F.R. § 

2.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his heart disorder covering 
the period from July 2003 to the present.  

3.  A VA examination should be conducted 
by a cardiologist to determine the 
severity of the veteran's heart disease.  
All tests deemed necessary should be 
performed.  The claims folder is to be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain an 
occupational history. The examiner should 
conduct an examination consistent with 
the rating criteria for Diagnostic Code 
7005, including cardiac workload 
assessment reported in METs which results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should indicate 
the presence or absence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  
The examiner should render an opinion as 
to the impact the veteran's heart disease 
has on his employability.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims for a higher initial rating for 
coronary artery disease and for TDIU.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



